FILED
                            NOT FOR PUBLICATION                             FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PRATAP SINGH RAWAT, AKA                          No. 09-70250
Mohammed Adnan Kawarit,
                                                 Agency No. A089-269-656
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 11, 2013
                               Pasadena, California

Before: GOODWIN, HAWKINS, and WARDLAW, Circuit Judges.

       Pratap Singh Rawat seeks review of his claims for asylum and withholding

of removal.

       Our review is limited to the underlying Board of Immigration Appeals

(“BIA”) order because “the BIA wrote its own decision and did not adopt the IJ’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
decision.” Aden v. Holder, 589 F.3d 1040, 1043 (9th Cir. 2009). But even if we

could “look to the IJ’s oral decision as a guide to what lay behind the BIA’s

conclusion,” see Ahmed v. Keisler, 504 F.3d 1183, 1190-91 (9th Cir. 2007), we

would still deny the petition.

      Asylum applicants bear the burden of proving past persecution or a well-

founded fear of future persecution. See Baghdasaryan v. Holder, 592 F.3d 1018,

1023 (9th Cir. 2010); Zhao v. Mukasey, 540 F.3d 1027, 1029-30 (9th Cir. 2008).

      The BIA’s factual determinations are reviewed for substantial evidence. See

Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005). Under that standard, the

court “upholds the BIA’s determination unless the evidence in the record compels

a contrary conclusion.” Cole v. Holder, 659 F.3d 762, 770 (9th Cir. 2011)

(citation omitted) (internal quotation marks omitted); Lolong v. Gonzales, 484 F.3d

1173, 1178 (9th Cir. 2007) (en banc).

      The substantial evidence standard also applies to the BIA’s adverse

credibility determination. See Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir.

2011); Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999). Similarly, we

may not reverse the “BIA’s conclusion that [an applicant] should have been able to

obtain” corroborating evidence unless “a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.” Shrestha v. Holder, 590


                                          2
F.3d 1034, 1047 (9th Cir. 2010) (citation omitted) (internal quotation marks

omitted).

                                    D ISCUSSION

       In light of numerous concerns about the authenticity of Rawat’s proffered

affidavit and police complaint, the record does not compel reversing the underlying

factual findings and evidentiary ruling regarding those documents. See Cole, 659

F.3d at 770. Taking into account the inherent plausibility of Rawat’s testimony,

multiple instances of inconsistent testimony, and the totality of the circumstances,

the record does not compel reversing the underlying adverse credibility

determination. See id.; Singh-Kaur, 183 F.3d at 1149-50. Moreover, a reasonable

fact-finder would not be “compelled to conclude that” the cellular telephone

records requested as “corroborating evidence” in this case were unavailable.

Shrestha, 590 F.3d at 1047. Therefore, Rawat’s challenge to the underlying BIA

order fails.

       Because Rawat has not established his eligibility for asylum, he is likewise

“not eligible for withholding of removal, which imposes a heavier burden of

proof.” Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       DENIED.




                                          3